DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made to Applicant’s claim to priority to PCT App. No. IB2019/058832 filed October 16, 2019; to Foreign App. No. AU201900644 filed February 28, 2019; to PCT App. No. IB2020/051080 filed February 11, 2020; and to U.S. Provisional App. No. 62/805,147 filed February 13, 2019. 

Status of Claims
This Office Action is responsive to the preliminary amendment filed on August 11, 2021. As directed by the amendment: claims 3-19, 21-31, 34, and 36-41 have been amended and claims 42-46 have been cancelled. Thus, claims 1-41 are presently pending in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the sealing portion lying substantially flush with a posterior-most portion of the seal biasing portion” of claim 32 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32, and claims 33-41 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites “the sealing portion lies substantially flush with a posterior-most portion of the seal biasing portion”, ln 25-26. The term "substantially" in claim 32 is a term of degree. It has been held by the courts that terms of degree are not necessarily indefinite. However, it has been held that terms of degree were held to be indefinite because Applicant’s specification lacked some standard for measuring the degrees intended Applicant’s specification  recites “Prior to pressurization of the cavity in the cushion assembly, the sealing portion 32130 may lie substantially flush, i.e., substantially even or level, with a posterior-most portion (e.g., the posterior-facing fold, pleat or undulation 32162 shown in Figs. 119A and 119A-1) of the seal biasing portion 32160.” (¶ 0621), which fails to provide some standard for measuring the intended degree because “substantially even or level” does not offer an adequate standard of 

    PNG
    media_image1.png
    220
    277
    media_image1.png
    Greyscale

Figure A, Adapted from Applicant’s Figure 119A-1.
Finally, Examiner is not making a judgment on the subject matter of claim 32 because the Examiner is unable to provide cogent and reasonable interpretation for claim 32 that would resolve the issues listed above.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Prior art Baigent et al (WO 2016/082001 A1; hereinafter: “Baigent”) discloses a patient interface (Figs. 37A-38C, 45, 57; ¶¶ 0340-0343, 0352) for sealed delivery of a flow of air at a continuously positive pressure with respect to ambient air pressure to an entrance to a patient's airways including at least entrance of a .
Prior art Baigent fails to disclose or render obvious the patient interface wherein the seal biasing portion being formed of a material that is different than a material of the textile membrane. 
Prior art Guney et al. (WO 2021/019312 A1) discloses a patient interface (Fig. 81-112) comprising a seal-forming structure comprising sealing portion (10130; Fig 81-88) formed from a textile membrane (¶ 0683); a flexible support structure (10120; Fig, 81-88); and seal biasing portion (10140’; Fig. 88; ¶ 0690), which does not remedy the deficiencies of claim Baigent. 
Therefore, independent claim 1, and claims 2-31 by dependency, are rendered allowable. 

The Examiner notes that no art rejection has been made for claims 32-41 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to reinstate the art rejection made in the previous Office Action or make a new art based rejection on these claims once the 112 rejection(s) have been resolved by the Applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785